          Case 7:18-cv-01745-KMK Document 71 Flied lL'./lU/L'.U                     t-'age   1.   u,   1.
         Case 7:18-cv-01745-KMK Document 72 Filed 12/10/20 Page 1 of 1


                                                                       MEMO ENDORSED

                                 OFFICE OF THE ATTORNEY GENERAL

  LETITIA JAMES                                                                           DIVISION OF REGIONAL OFFICES
 ATTORNEY GENERAL                                                                             W ESTCHESTER REGIONAL OFFICE




December 10, 2020

United States District Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10803

Re:    Green v. Garcia et al.,
       Index No.: 7:18-cv-01745-KMK

Dear Hon. J. Karas,

       This action is a 42 U.S.C. § 1983 lawsuit commenced by pro se plaintiff Darnell
Green alleging excessive use of force while he was a detainee awaiting trial at Green Haven
Correctional Facility. Our Office represents the remaining Defendants. Since the last
conference, this office has received Plaintiffs settlement demand of $750,000. Defendants
need additional time to obtain settlement authority in this matter. Defendants request an
adjournment of the 12/16/2020 settlement conference to 1/22/2021 or 1/27/2021 - 1/29/2021.
This additional time will allow for a more substantive discussion on settlement and an
increased chance of agreeing on a number to resolve the case.


Respectfully submitted,

0. /Jtt(AHA,4,
                                                         J:hofll /-Pd . '!I_£                ~I                 tvilI
dnice L. Powers                                         /2olcl Q        ~ c , , c _ Vh
Assistant Attorney General

Cc:     Darnell Green (DIN: 16-A-4116)
                                                          I/ J, 1/ Jo:/ I         c,l     fo       60 fl. /iJ
        SouthPort Correctional Facility
        P.O. Box 2000
        Pine City, NY 14871-2000



                                                                                ['Jjiol~o
      44 SOUTH BROADWAY, WmTE PLAINS, NY 10601 • OFFICE: (914) 422-8755 • FAX (914) 422-8706 • AG.NY.GOV
